Title: Abigail Adams to John Quincy Adams, 12 January 1794
From: Adams, Abigail
To: Adams, John Quincy


          
            my dear
            12 Janry 1794
          
          I wish you to direct the inclosed Letter—to your Father I read Barnevelt in Mondays paper. it may be necessary to defend himself, but I look upon his opponent in a contemtable light, and that no honour or reputation is to be obtaind in a contest with him. I therefore wish to see Barnevelt close Your Father is really affraid that columbus may be inflated with vanity and too much emboldened. he writes a hard word for you to construe I suppose. I cannot festine lente Yet he says as much as any one to raise vanity, because we value his judgment. Webster is republishing Columbus in N york in a large handsome Type so he may expect Veritas & Helvidius & cato for his opponents there. a Printer in Philadelphia having heard mr Ames say that Columbus was a very compleat thing, has thoughts of publishing them in Philadelphia. he added that there was but one Man in Boston that he knew of who could write them. I would not however advise columbus to enter the list with any one who may throw him the Gauntlet. if the metal is pure Gold, the more it is Rub’d the brighter it will shine. I believe it will stand the ordeal—
          I know of but one tittle which Americanus has to respect, and that is what nature could not withhold from him, Age. considering that, I thought Barnevelt in his last number discoverd rather too much contempt, both of his knowledge, his abilities, and his Morals

I think it was swift who used to read his peices before he publishd them to an old woman and by her observations he judged how the publick would receive them. perhaps an old woman may be usefull again. I have not however heard any remarks
        